Citation Nr: 0842928	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  07-38 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and her two daughters


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION


The veteran served on active duty from January 1941 to August 
1945.  He died in April 2007, and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.

The appellant was provided a personal hearing before the 
undersigned in October 2008.  A transcript of the hearing has 
been associated with the claims folder.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of service connection for the cause of the 
veteran's death is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the time of the veteran's death, there were no due, 
but unpaid, benefits to which the veteran was entitled at 
death under existing ratings or decisions, or those based on 
evidence in the file at date of death.

2.  At the time of the veteran's death, he had no pending 
claims for entitlement to any VA benefits.


CONCLUSION OF LAW

The criteria for entitlement to accrued benefits have not 
been met. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

Prior to the initial adjudication of the instant case, the 
RO's May 2007 letter advised the appellant of the foregoing 
elements of the notice requirements.  See Quartuccio, 16 Vet. 
App. at 187.  Specifically, the appellant was provided with 
actual notice of what information and evidence is needed to 
substantiate her accrued benefits claim, as well as 
specifying what information and evidence must be submitted by 
her, what information and evidence will be obtained by VA, 
and the need for her to advise VA of or submit any further 
evidence that pertains to her claim.  

With respect to the Dingess requirements, in September 2007, 
the RO provided the appellant with notice of what type of 
information and evidence was needed to establish a disability 
rating, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, followed 
by the RO's readjudication of the issue in the November 2007 
statement of the case, the RO effectively satisfied the 
remaining notice requirements with respect to the issue on 
appeal.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

The RO has taken appropriate action to comply with the duty 
to assist the appellant with the development of her claim.  
The record includes the veteran's claims folder, which 
includes his service records, post service treatment records, 
prior RO rating actions and financial statements.  No VA 
examination was provided as the issue at hand is entitlement 
to accrued benefits and such benefits, as a matter of law, 
are determined based only on the evidence of record at the 
time of the veteran's death.  As such, the Board finds that 
an examination is not warranted in this instant case, and the 
record as it stands includes sufficient competent evidence to 
decide this claim. See 38 C.F.R. § 3.159(c)(4).  Under these 
circumstances, the Board finds no further action is necessary 
to assist the appellant with the claim.

In sum, the record reflects that the facts pertinent to the 
claim on appeal have been properly developed and that no 
further action is required to comply with the provisions of 
the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
[appellant] regarding what further evidence [she] should 
submit to substantiate [her] claim." Conway v. Principi, 353 
F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will 
adjudicate the claim.

The veteran served on active duty from January 1941 to August 
1945.  An April 2007 death certificate indicated that he 
passed away in April 2007, at the age of 85.  The appellant 
is the veteran's surviving spouse.
-
In April 2007, the appellant submitted a claim seeking 
entitlement to accrued benefits.  

Accrued benefits include periodic monetary benefits (other 
than insurance and servicemen's indemnity) authorized under 
laws administered by VA to which an individual was entitled 
at death under existing ratings or decisions, or those based 
on evidence in the file at date of death.  See 38 C.F.R. 
§ 3.1000 (2008).

In Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), the 
Federal Circuit concluded that, for a surviving spouse to be 
entitled to accrued benefits, "the veteran must have had a 
claim pending at the time of his death for such benefits or 
else be entitled to them under an existing rating or 
decision."  The Federal Circuit noted that this conclusion 
comported with the decision in Zevalkink v. Brown, 102 F.3d 
1236 (Fed Cir. 1996), which stated that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his or her own application.  
Id. at 1300.

At the time of his death, the veteran was receiving VA 
disability compensation benefits for following service-
connected conditions: traumatic encephalopathy, rated 50 
percent disabling; loss of skull area, less than two inches, 
rated 30 percent disabling; residuals of gunshot wound to the 
right elbow, Muscle Group V, rated 30 percent disabling; and 
residuals of gunshot wound, right chest, Muscle Group II, 
rated 20 percent disabling.  The combined disability rating 
for these conditions has been 80 percent, since November 
1948.

A review of the evidence of record reflects that the veteran 
has been receiving monthly disability payments from VA for 
his service-connected disabilities for decades.  As indicated 
above, the veteran's combined disability rating has remained 
at 80 percent since November 1948.  Moreover, the most recent 
RO rating decision prior to the veteran's death is dated in 
January 1976.

The appellant has not alleged that the veteran failed to 
receive any of his disability payments.  Moreover, there was 
no testimony regarding this issue at the hearing before the 
Board, sitting at the RO, in October 2008.

Under these circumstances, the Board concludes that the 
evidence does not show that the veteran had periodic monetary 
benefits at the time of his death which were due and unpaid.  
See 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000(a).  In making 
this determination, the Board notes that there is a 
presumption of regularity under which it is presumed that 
government officials "have properly discharged their official 
duties."  Woods v. Gober, 14 Vet. App. 214, 220 (2000) 
(citing INS v. Miranda, 459 U.S. 14, 18 (1982); United States 
v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926).  The 
United States Court of Appeals for Veterans Claims (Court), 
has also "applied the presumption of regularity to all manner 
of VA processes and procedures."  Woods, 14 Vet. App. at 220. 
See Schoolman v. West, 12 Vet. App. 307, 310 (1999) (applying 
presumption as to whether RO sent to claimant the application 
form for dependency and indemnity compensation); see also 
Butler v. Principi, 244 F.3d 1337, 1340 (Fed. Cir. 2001) (the 
presumption of regularity, presumed that VA had properly 
discharged its responsibilities by attaching a copy of the 
notice of appellate rights to the notification letter).  This 
presumption of regularity in the administrative process may 
be rebutted by "clear evidence to the contrary." Schoolman, 
12 Vet. App. at 310.  As noted above, however, no evidence or 
allegation to the contrary is shown.  Accordingly, at the 
time of the veteran's death, there were no due, but unpaid, 
benefits to which the veteran was entitled at death under 
existing ratings or decisions, or those based on evidence in 
the file at date of death.

The evidence of record further shows that the veteran did not 
have any other claim pending at the time of his death.  
Specifically, the RO's most recent rating decision was dated 
in January 1976.  Since then, very little has been added to 
the veteran's claims folder.

As the record is absent any evidence that the veteran had a 
claim pending for any VA benefit at the time of his death, 
the appellant is not legally entitled to accrued benefits. 38 
U.S.C.A. § 3.1000(c); see 38 C.F.R. § 3.152(b).  As the law 
pertaining to eligibility for accrued benefits is dispositive 
of this issue, the appellant's claim must be denied because 
of the absence of legal merit or entitlement under the law. 
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

There can be no doubt from review of the record that the 
veteran rendered honorable, faithful, service for which the 
Board is grateful.  There also can be no doubt that the 
appellant is sincere in her belief that she may be entitled 
to accrued benefits.  However, while the Board has carefully 
reviewed the record in depth, it has been unable to identify 
a basis upon which this benefit may be granted.  Although the 
Board is sympathetic to the appellant's claim, it is without 
authority to grant her claim and instead is constrained to 
follow the specific provisions of law. See 38 U.S.C.A. § 
7104(c) (West 2002).


ORDER

Entitlement to accrued benefits is denied.


REMAND

The appellant is seeking service connection for the cause of 
the veteran's death.  Specifically, the appellant contends 
that the veteran developed Parkinson's disease due to his 
military service, and that the medications he received for 
this condition caused or materially contributed to his death.  

After reviewing the veteran's claims folder, the Board 
concludes that additional development is necessary in order 
to comply with VA's duty to notify and assist.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A.

In the context of a claim for dependency and indemnity 
compensation (DIC) benefits, § 5103(a) notice must include 
(1) a statement of the conditions, if any, for which a 
veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a § 5103(a)-compliant notice.  

The RO sent pre-decisional notice to the appellant in a 
letter, dated in May 2007.  A review of this letter reveals 
that it failed to provide a statement of the conditions for 
which the veteran was service connected at the time of his 
death.  Accordingly, the RO should send the appellant a new 
notification letter in compliance with Hupp.

Historically, the veteran served on active duty in the Army 
from January 1941 to August 1945.  A review of his report of 
separation reveals that he was awarded, in part, a Combat 
Infantryman Badge, Purple Heart, and Presidential Citation 
Ribbon with Star.  

The veteran died in April 2007, at the age of 85.  The 
certificate of death noted the immediate cause of death as 
myocardial infarct, due to or as a consequence of coronary 
artery disease.

At the time of the veteran's death, service connection had 
been established for the following conditions: traumatic 
encephalopathy, rated 50 percent disabling; loss of skull 
area, less than two inches, rated 30 percent disabling; 
residuals of gunshot wound to the right elbow, Muscle Group 
V, rated 30 percent disabling; and residuals of gunshot 
wound, right chest, Muscle Group II, rated 20 percent 
disabling.  The veteran's combined disability rating was 80 
percent, effective from November 1948.

At her hearing before the Board, the appellant testified that 
the veteran never had any problems with hypertension or his 
heart until he began receiving medication for his Parkinson's 
disease.  She further indicated that the veteran was 
initially diagnosed with Parkinson's disease in the early 
1990s, and that this treatment was provided to the veteran by 
the VA medical center in Jamaica Plain, Massachusetts.

Treatment records in the veteran's claims folder indicate 
that the veteran had been diagnosed with Parkinson's disease 
in 1994.  Treatment records, dated just days before the 
veteran's death in April 2007, indicated that he had been 
prescribed increasing amounts of Sinemet for his Parkinson's 
disease.  They also noted an assessment of hypotension, and 
that the veteran was not on any hypertensive medications.
   
Under the circumstances of this case, the RO should attempt 
to obtain, with the assistance of the appellant, all of the 
veteran's post service treatment records relating to his 
Parkinson's disease and coronary artery disease.  Thereafter, 
the Board finds that a VA examination should be conducted to 
consider the relationship, if any, between the veteran's 
Parkinson's disease and his military service, including his 
service-connected disorders, as well as whether there is any 
connection between this condition, or its treatment, and the 
cause of the veteran's death.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the appellant a 
letter that complies with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  The 
letter must advise the appellant of the 
disorders for which service connection 
was in effect at the time of the 
veteran's death, and explain what 
information or evidence is necessary to 
substantiate a claim for service 
connection for the cause of a veteran's 
death on the basis of direct and 
secondary service connection.  Hupp, 
supra.  The letter must specifically 
inform the appellant which portion of 
the evidence is to be provided by the 
claimant, which part, if any, the RO 
will attempt to obtain on her behalf, 
and a request that the appellant 
provide any evidence in her possession 
that pertains to her claim. See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO must contact the appellant to 
provide her an opportunity to identify 
all VA and non-VA medical providers who 
have treated the veteran for his 
Parkinson's disease and coronary artery 
disease since his discharge from the 
service.  

The RO must then obtain copies of the 
related medical records that are not 
already in the claims file.  Regardless 
of the appellant's response, the RO 
should attempt to obtain the veteran's 
treatment records from the VA medical 
center in Jamaica Plain, Massachusetts, 
since 1990.  

All attempts to secure this evidence must 
be documented in the claims file by the 
RO.  If, after making reasonable efforts 
to obtain the identified records, the RO 
is unable to secure same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.

3.  After the foregoing development has 
been completed, and all newly-secured 
evidence has 
been associated with the claims file, the 
RO should obtain a medical opinion from a 
physician as to the 
likelihood that the veteran's death can 
in any way be attributed to his period of 
active military service, whether on a 
direct or contributory basis, to include 
his service-connected disabilities.  The 
physician should specifically provide an 
opinion on the following: (1) whether the 
veteran's Parkinson's disease is related 
to his military service and/or his 
service-connected disabilities; and if 
so, whether this condition, or the 
medications he received therefore caused 
or materially contributed to the cause of 
his death.  A complete 
rationale should be provided.

4.  When the requested development has 
been 
completed, the case should be reviewed by 
the RO on the basis of the additional 
evidence.  If the benefit 
sought is not granted, the appellant and 
her representative should be furnished a 
Supplemental Statement of the Case (SSOC) 
and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


